Maletz, Judge:
The protests enumerated in schedule “A”, hereto attached and made a part hereof, have been submitted for decision on a written stipulation, reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
1. That the items marked “A”, and checked SJS (Import Spec’s Initials) by Import Specialist Stanley J. Schwartz (Import Spec’s Name) on the invoices covered by the protests enumerated on the *65schedule attached hereto and made a part hereof, consists of certain comb and mirror sets assessed with duty as follows:
The combs at 0.4‡ each plus 10 per 'centum ad valorem under Item 750.05, TSUS, and the mirrors at 35 per centum ad valorem under Item 544.51, TSUS;
2. That the merchandise described above, is, in fact, a combination toilet article containing a oomlb as an integral part;
3. That this merchandise is claimed dutiable at 28 per centum ad valorem under the provisions of Item 750.75, TSUS.
4. That the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
This stipulated statement of the facts is sufficient to remove the present merchandise from the classification determined by the collector or regional commissioner and to establish the proper classification, as claimed by the plaintiff, to be under item 750.75, Tariff Schedules of the United States, as combination toilet articles, dutiable at 28 percent ad valorem.
To the extent indicated the protests are sustained and judgment will be rendered accordingly.